Cook, J.,
dissenting.
{¶ 2} When the trial court granted summary judgment in favor of Ruhlin Construction, it cited and applied Fyffe v. Jeno’s, Inc. (1991), 59 Ohio St.3d 115, 570 N.E.2d 1108, as the controlling law governing the elements of an employer intentional tort claim. In affirming the trial court’s judgment, the court of *533appeals likewise applied Fyffe in its analysis. Given that both lower courts relied on Fyffe, the majority’s summary reversal “on the authority of Fyffe ” is cryptically unhelpful to the trial court on remand. Although the trial court will certainly infer from today’s decision that it misapplied the relevant precedent, it is left with no explanation of how it did so.
Perantinides & Nolan Co., L.P.A., Paul G. Perantinides and Antonios P. Tsarouhas, for appellant.
Buckingham, Doolittle & Burroughs, L.L.P., Orville L. Reed III and A. Elizabeth Cargle, for appellee.
{¶ 3} In any event, I find no basis for reversal in this case and would affirm the judgment of the court of appeals for the reasons stated in its opinion. On the record before us, the trial court was correct to grant summary judgment in favor of Ruhlin Construction. I therefore respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.